Citation Nr: 0705864	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  04-01 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability.  

2.  Entitlement to non-service connected pension benefits.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel




INTRODUCTION

The veteran served on active duty in the United States Air 
Force from November 1975 to May 1976. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan which denied service connection for a left 
shoulder disability.  The veteran perfected an appeal as to 
that issue.

Remanded issue 

In May 2002, the RO denied the veteran's claim of entitlement 
to non service-connected pension benefits.  As will be 
detailed further in the REMAND portion of the decision below, 
the veteran filed a notice of disagreement as to the May 2002 
decision.  A statement of the case (SOC) has not been issued 
as to the issue of entitlement to service connection for non 
service-connected pension benefits.

This issue is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.

Issues not on appeal

In a statement received in February 2006, the veteran raised 
claims for entitlement to service connection for back, 
stomach and groin disabilities.  Those issues have not yet 
been addressed by the RO, and are referred to the RO for 
appropriate action. See Godfrey v. Brown, 7 Vet. App. 398 
(1995) [the Board does not have jurisdiction of issues not 
yet adjudicated by the RO].

The RO decided not to reopen a previously-denied claim for 
entitlement to service connection Hodgkin's disease in an 
August 2006 rating decision.  To the Board's knowledge, the 
veteran has not disagreed with that decision, and that issue 
is therefore not in appellate status.  See Archbold v. Brown, 
9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 
7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].


FINDINGS OF FACT

1.  The a preponderance of the evidence of record does not 
indicate that an in-service injury or disease with a 
resultant left shoulder disability took place.

2.  The competent medical evidence of record does not 
indicate that arthritis of the left shoulder was diagnosed in 
service or within one year after the veteran's separation 
from active service.


CONCLUSION OF LAW

A left shoulder disability, to include arthritis, was not 
incurred in or aggravated by service, and may not be so 
presumed.  38 U.S.C.A. §§ 1101 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Entitlement to service connection for a left shoulder 
disability.  

The veteran seeks entitlement to service connection for a 
left shoulder disability.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision on the first issue on appeal.  [As detailed further 
below, the issue of entitlement to non service-connected 
pension benefits is being remanded for additional procedural 
development.]

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  
The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated February 1, 2006, including evidence "showing that 
your left shoulder disability following condition existed 
from military service to present time." 

Crucially, the RO informed the veteran of VA's duty to assist 
her in the development of her claims in the above-referenced 
February 2006 letter, along with an additional letter from 
the RO dated March 28, 2003 whereby the veteran was advised 
of the provisions relating to the VCAA.  

Specifically, the veteran was advised in both the March 2003 
and February 2006 letters that VA would assist her with 
obtaining relevant records from any Federal agency, including 
records from the military, VA Medical Centers and the Social 
Security Administration.  With respect to private treatment 
records, the February 2006 letter informed the veteran that 
VA would make reasonable efforts to obtain non-Federal 
evidence.  Included with the March 2003 and February 2006 
letters were copies of VA Form 21-4142, Authorization and 
Consent to Release Information, and the letters asked that 
the veteran complete such so that the RO could obtain private 
records on her behalf.  

The February 2006 letter further emphasized: "If the 
evidence is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to provide 
it, or VA otherwise cannot get the evidence, we will notify 
you.  It is your responsibility to make sure that we receive 
all requested records that are not in the possession of a 
Federal department or agency." [Emphasis as in original.]  

Finally, the Board notes that the February 2006 VCAA letter 
specifically requested that the veteran: "If there is any 
other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  This complies with the requirements of 38 C.F.R. § 
3.159(b) in that it informed the veteran that she could 
submit or identify evidence other than what was specifically 
requested by the RO.

Review of the record reveals that the veteran was not 
initially provided notice of the VCAA prior to the initial 
adjudication of her claim, which was by rating decision in 
July 2003.  The Board is of course aware of the Court's 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
which appears to stand for the proposition that VCAA notice 
must be sent prior to adjudication of an issue by the RO.  

Crucially, the veteran was provided with VCAA notice through 
the February 2006 VCAA letter and her claim was readjudicated 
in the November 2006 SSOC, after she was provided with the 
opportunity to submit evidence and argument in support of her 
claim and to respond to the VA notice.  See Mayfield v. 
Nicholson, No. 02-1077 (December 21, 2006), slip opinion at 
5-6 [A SSOC that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision].  Thus, any VCAA notice deficiency has been 
rectified, and there is no prejudice to the veteran in 
proceeding to consider her claim on the merits.  The veteran 
has pointed to no prejudice resulting from the timing of the 
VCAA notice. 

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in a letter from the RO dated March 20, 2006 which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective date, the March 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

With respect to the veteran's service connection claim, 
element (1), veteran status, is not at issue.  Moreover, 
elements (4) and (5), degree of disability and effective 
date, are rendered moot via the RO's denial of service 
connection for the veteran's claimed left shoulder 
disability.  In other words, any lack advisement as to those 
two elements is meaningless, because a disability rating and 
effective date were not assigned.  The veteran's claim of 
entitlement to service connection was denied based on 
elements (2), existence of a disability, and (3), connection 
between the veteran's service and the claimed disability.  As 
explained above, she has received proper VCAA notice as to 
her obligations, and those of VA, with respect to those 
crucial elements.  Because as discussed below the Board is 
denying the veteran's claim, elements (4) and (5) remain 
moot.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate her claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO has obtained reports of VA treatment of 
the veteran.  Additionally, the veteran was afforded a VA 
examination in March 2004.  The report of this examination 
reflects that the examiner reviewed the veteran's past 
medical history, recorded her current complaints, conducted 
an appropriate physical examination and rendered a diagnosis 
and opinion.  
The RO completed inquiries for Social Security Administration 
(SSA) records pertaining to the veteran, the result of which 
was negative.  Indeed, the veteran has not indicated in any 
of her correspondence with the RO that she has been awarded 
SSA benefits.    

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded the opportunity to 
present evidence and argument in support of her claim.  She 
has declined the option of a personal hearing. 

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002).

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 
38 C.F.R. §§ 3.307, 3.309 (2006).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 
3.303(a)(2006).

In order to establish service connection for a claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence, unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b) (2006).

Analysis

With respect to Hickson element (1), current disability, 
there is medical evidence that the veteran has a current left 
shoulder disability, diagnosed during the March 2004 VA 
examination as minimal degenerative changes in the left 
shoulder.

With respect to Hickson element (2), disease or injury in 
service, the Board will separately address disease and 
injury.

With respect to in-service disease, a review of service 
medical records reveals no evidence of any left shoulder 
disease in service.  At the April 1976 separation 
examination, the left shoulder was normal.  In an 
accompanying report of medical history, the veteran described 
her health as "excellent".  She denied any history of 
shoulder trouble.   

The Board additionally observes that arthritis was not 
diagnosed until 2004, almost three decades after the end of 
the statutory presumptive period found in 38 C.F.R. 
§ 3.309(a), so the statutory presumption is not for 
application.

The veteran's representative argues that there were 
complaints of left shoulder pain in December 1975.  See the 
January 2007 Informal Hearing Presentation.  This is true.  
However, although the service medical records reveal that the 
veteran complained of left shoulder pain in December 1975, 
there is no indication that a left shoulder disease existed 
at that time or any other time during the remainder of her 
period of active service.  

A careful review of the December 1975 service medical records 
indicates that the veteran complained of bilateral shoulder 
pain, as well as back, feet and stomach pain, starting on 
December 1, 1975.  This is less than two weeks after she 
entered service on November 21, 1975.  An orthopedic examiner 
wrote on December 11, 1975:

        Imp[ression]:  Normal orthopaedic exam -

I can find no objective evidence for this [patient's] 
symptoms . . . .  Agree with your having her evaluated 
at MHC.

In short, the service medical records indicate that there was 
no physical basis for the veteran's complaints of shoulder 
pain, and it appears that a psychological problem was 
suspected.

With respect to in-service injury, there is no evidence in 
the service medical records that the veteran injured her left 
shoulder in service.  The Board finds this contemporaneous 
evidence from the veteran's military service to be far more 
persuasive that the veteran's own recent, and somewhat vague, 
assertion to the effect that she had a left shoulder disorder 
in service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran].  Such records are more 
reliable, in the Board's view, than the veteran's 
unsupported, self-serving assertion of events now over three 
decades past, made in connection with her claim for monetary 
benefits from the government.  See Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991) [VA cannot ignore a veteran's 
testimony simply because the veteran is an interested party; 
personal interest may, however, affect the credibility of the 
evidence].

In support of her claim, the veteran has submitted a February 
2004 statement from R.M.B., D.O.  Dr R.M.B.'s report 
indicated that the veteran informed him that she had a left 
shoulder injury that was sustained "while under governmental 
supervision."  R.M.B.'s statement is unpersuasive as it is 
obviously based on the veteran's own self-reported history.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) ["a bare 
transcription of a lay history is not transformed into 
'competent medical evidence' merely because the transcriber 
happens to be a medical professional"].  

Because the record as a whole clearly demonstrates that there 
was no left shoulder injury or disease in service, the Board 
finds that her recent assertion to the contrary in her March 
2003 claim lacks credibility and probative value.  Hickson 
element (2) has not been met, and the veteran's claim fails 
on that basis alone.

With respect to Hickson element (3), medical nexus, the March 
2004 VA examiner did not find a relationship between the 
veteran's current left shoulder disability and her military 
service.  There is no competent medical evidence to the 
contrary.  
Dr. R.M.B. did not render a medical nexus opinion and indeed 
did not diagnose a shoulder disability.  

To the extent that the veteran herself contends that a 
medical relationship exists between her left shoulder 
disability and service, any such statements offered in 
support of the veteran's claim do not constitute competent 
medical evidence and cannot be accepted by the Board.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159(a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

To the extent that the veteran is contending that she has had 
a left shoulder disability since service, the Board is of 
course aware of the provisions of 38 C.F.R. § 3.303(b) 
relating to chronicity and continuity of symptomatology.  

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).

The totality of the evidence is as follows: there is no 
evidence of any left shoulder problems in service or for 
nearly three decades thereafter; and the only evidence in 
favor of the claim is the veteran's own recent statements to 
the contrary.

Crucially, there are no pertinent medical records for almost 
three decades after the veteran left military service.  The 
medical evidence shows the first diagnosis of a left shoulder 
disability was made in 2004, almost three decades after the 
veteran left military service.  The veteran first filed a 
claim for service connection for a left shoulder disability 
in March 2003, almost three decades after leaving service and 
almost a year after her claim for non service-connected 
pension benefits was denied.  See Shaw v. Principi, 3 Vet. 
App. 365 (1992) [a veteran's delay in asserting a claim can 
constitute negative evidence that weighs against the claim].
  
Supporting medical evidence is required, both as to 
continuity of symptoms and a relationship between such 
symptoms and the veteran's service.  See Voerth v. West, 13 
Vet. App. 117, 120-1 (1999) [there must be medical evidence 
on file demonstrating a relationship between the veteran's 
current disability and the claimed continuous symptomatology, 
unless such a relationship is one as to which a lay person's 
observation is competent].  Such evidence is lacking in this 
case.

In short, the preponderance of the competent and probative 
evidence of record indicates that the veteran's current left 
shoulder disability is not related to service. 

Accordingly, Hickson element (3), medical nexus, has not been 
satisfied, and the claim also fails on this basis.

In conclusion, for reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim.  The benefits sought on appeal 
are accordingly denied.

Additional comment

In a December 2006 VA Form 646, the veteran's accredited 
representative appeared to suggest that the left shoulder 
pains experienced by the veteran in service were symptoms of 
her currently diagnosed Hodgkin's disease.  As was noted in 
the Introduction, service connection for Hodgkin's disease 
has been denied by the RO on two occasions.  The 
representative indicated, in essence, that he would be 
submitting new and material evidence which "relates her 
complaints of left shoulder pains . . . to her present 
Hodgkin's disease."

As explained in the Introduction, the matter of the veteran's 
entitlement to service connection for Hodgkin's disease is 
not now within the Board's jurisdiction.  The Board intimates 
no opinion, legal or factual, as to the ultimate outcome 
warranted         
with respect to any claim of entitlement to service 
connection for Hodgkin's disease.


ORDER

Service connection for a left shoulder disability is denied.  




REMAND

2.  Entitlement to non-service connected pension benefits.  

The RO denied the veteran's claim for entitlement to non-
service-connected pension benefits in a May 8, 2002 decision.  
The basis for the RO's decision was that the veteran did not 
have qualifying wartime service.  See 38 U.S.C.A. § 1521 
(West 2002); see also Dilles v. Brown, 5 Vet. App. 88, 89-90 
(1993)  [non service-connected pension benefits are payable 
to a veteran who served for 90 days or more during a period 
of war].  

The veteran expressed disagreement with that decision in a  
May 16, 2002 letter.  Although the reasons for the veteran's 
disagreement have nothing to do with the basis for the RO's 
decision, it nonetheless is a notice of disagreement with the 
May 2002 rating decision which denied the veteran's pension 
claim.  See 38 C.F.R. 
§§ 20.201, 20.302 (2006); see also EF v. Derwinski, 1 Vet. 
App. 324, 326 (1991) [VA must liberally construe all 
documents filed by a claimant].  

A statement of the case (SOC) pertaining to that issue has 
yet to be issued by the RO.  In Manlincon v. West, 12 Vet. 
App. 238 (1999), the Court held that where a notice of 
disagreement is filed but a SOC has not been issued, the 
Board must remand the claim to the agency of original 
jurisdiction so that a SOC may be issued.  

It is possible that the veteran is not fully aware of the 
reason for the denial of her claim for a non service-
connected pension, lack of wartime service.  See 38 C.F.R. 
§ 3.2(f) (2006) [the Vietnam era ended on May 7, 1975, before 
the veteran entered military service].  The SOC should make 
this clear.

Accordingly, this issue is REMANDED to the Agency of Original 
Jurisdiction (AOJ) for the following action:

The AOJ should issue a SOC pertaining 
to the issue of entitlement to non 
service-connected pension benefits.  
The veteran's lack of wartime service 
should be emphasized.  In connection 
therewith, the veteran and her 
representative should be provided with 
appropriate notice of her appellate 
rights.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claim that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 
7112 (West 2002).



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


